


110 HR 6734 IH: E85 and Biodiesel Access Act of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6734
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Ms. Herseth Sandlin
			 (for herself and Mr. Shimkus)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  increased access to alternative fuels.
	
	
		1.Short titleThis Act may be cited as the
			 E85 and Biodiesel Access Act of
			 2008.
		2.Increased
			 alternative fuel vehicle refueling property credit in qualified States
			(a)In
			 generalSection 30C of the
			 Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling
			 property credit) is amended by redesignating subsection (g) as subsection (h)
			 and inserting after subsection (f) the following new subsection:
				
					(g)Special
				rule
						(1)In
				generalIn the case of property placed in service by the taxpayer
				during the taxable year within a qualified State—
							(A)subsection (a)
				shall be applied by substituting 50 percent for 30
				percent, and
							(B)subsection (b)(1)
				shall be applied by substituting $100,000 for
				$30,000.
							(2)Qualified
				StateFor purposes of this subsection—
							(A)In
				generalThe term qualified State means, with respect
				to any taxable year, any State with respect to which a determination described
				in subparagraph (B) has not been made for any calendar year ending before such
				taxable year begins.
							(B)Determination of
				threshold market penetrationThe Secretary of Energy, in
				consultation with the Secretary of Transportation, shall issue a determination
				not later than April 30 of the calendar year following the first calendar year
				during which 15 percent of the retail fuel facilities within such State store
				and dispense clean-burning fuel described in subsection
				(c)(2).
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			3.Clarification
			 with respect to dual-use qualified alternative fuel vehicle refueling
			 property
			(a)In
			 generalFor purposes of
			 section 30C of the Internal Revenue Code of 1986, in the case of qualified
			 alternative fuel vehicle refueling property (as defined in such section) which
			 is used for the storage or dispensing of any clean-burning fuel described in
			 subsection (c)(2) of such section and fuel other than such a clean-burning
			 fuel, the credit under subsection (a) of such section shall be determined
			 without reference to the cost of property for the storage and dispensing of
			 fuel other than clean-burning fuel.
			(b)Effective
			 dateThis section shall apply to property placed in service after
			 the date of the enactment of this Act.
			
